 Case 1:20-cv-00202-IMK Document 4 Filed 08/25/20 Page 1 of 3 PageID #: 21



               IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR,
by Executrix Billi Jo Volek, and
BILLI JO VOLEK,,

                Plaintiffs,

v.                                //    CIVIL ACTION NO. 1:20CV202
                                             (Judge Keeley)

G. RUSSELL ROLLYSON, JR.,
Deputy Commissioner of Delinquent and
Nonentered Lands of Marion County, WV
in his official and personal capacities, and
WONDERFULLY WILD LLC,

                Defendant.

     FIRST ORDER AND NOTICE REGARDING DISCOVERY AND SCHEDULING

      Pursuant to Fed.R.Civ.P. 16(b) and 26(f) and Local Rules of

Civil Procedure ("LR") 16.01 and 26.01, the Court SCHEDULES the

case as follows:


     INITIAL PLANNING MEETING:                     October 1,   2020
     REPORT FILING DATE:                          October 15,   2020
     SCHEDULING CONFERENCE DATE:                  October 29,   2020
     SCHEDULING CONFERENCE TIME:                         1:30   P.M.
     INITIAL DISCOVERY DISCLOSURES
          DUE DATE:                               November 5, 2020


      1.   INITIAL PLANNING MEETING: Pursuant to Fed.R.Civ.P. 16 and

26(f) and LR 16.01(b), parties to this action shall meet in person

or by telephone on or before October 1, 2020.           At this meeting,

they shall discuss all matters required by Fed.R.Civ.P. 16 and

26(f) and LR 16.01(b). The parties shall also consider the benefits
 Case 1:20-cv-00202-IMK Document 4 Filed 08/25/20 Page 2 of 3 PageID #: 22



ESTATE OF IMOGENE RIDENOUR, ET AL. v. ROLLYSON, ET AL.           1:20CV202

    FIRST ORDER AND NOTICE REGARDING DISCOVERY AND SCHEDULING

of early mediation and advise in their report whether they wish the

Court to schedule the matter for early mediation.

     2.     MEETING REPORT AND PROPOSED DISCOVERY PLAN: Pursuant to

Fed.R.Civ.P. 26(f) and LR 16.01(c), the parties shall submit a

written report on the results of the initial discovery meeting on

or before October 15, 2020. This report shall include the parties’

report on those matters set forth in LR 16.01(b) and (c) and the

parties’ discovery plan as required by Fed.R.Civ.P. 26(f).              The

parties’ report on their meeting shall be considered by this Court

as advisory only.      Parties and counsel are subject to sanctions as

set forth in LR 37.01 for failure to participate in good faith in

the development and submission of a meeting report and proposed

discovery plan.

     3.     SCHEDULING CONFERENCE/SCHEDULING ORDER: Upon receipt of

the meeting report and proposed discovery plan, the undersigned

District Judge WILL CONDUCT a scheduling conference on October 29,

2020, at 1:30 P.M., IN CHAMBERS.          See Fed.R.Civ.P. 16(b) and LR

16.01(d).    (Please    note   that   the   Court   conducts    scheduling

conferences in all cases.) The scheduling conference SHALL BE by

telephone unless otherwise determined.          The Court directs lead

counsel for the plaintiff to arrange the conference call and


                                      2
 Case 1:20-cv-00202-IMK Document 4 Filed 08/25/20 Page 3 of 3 PageID #: 23



ESTATE OF IMOGENE RIDENOUR, ET AL. v. ROLLYSON, ET AL.           1:20CV202

    FIRST ORDER AND NOTICE REGARDING DISCOVERY AND SCHEDULING

provide dial-in information to all parties and the Court, by email

to candace_levitsky@wvnd.uscourts.gov, no later than October 22,

2020. The Court notifies the parties that any pending motions in

the case that are fully briefed WILL BE ADDRESSED at the scheduling

conference.

     4.   INITIAL DISCOVERY DISCLOSURES: Pursuant to LR 26.01(a),

each party shall provide to every other party the initial discovery

disclosures required under Fed.R.Civ.P. 26(a)(1) on or before

November 5, 2020.

      The Court directs the Clerk to transmit copies of this Order

to counsel of record.

DATED: August 25, 2020


                                  /s/ Irene M. Keeley
                                  IRENE M. KEELEY
                                  UNITED STATES DISTRICT JUDGE




                                    3
